Exhibit 10.2

ARROWHEAD RESEARCH CORPORATION

Stock Option Agreement

This Stock Option Agreement (the “Agreement”) is made and entered into as of the
Effective Date by Dr. Christopher Anzalone (“Executive”) and Arrowhead Research
Corporation, a Delaware corporation (or successor thereto, the “Company”) with
respect to the terms of Executive’s stock option grant by the Company. Certain
capitalized terms are defined in Section 13 hereof.

WHEREAS, the Company and Executive have previously entered into a letter
agreement, dated as of November 19, 2007, outlining the terms of Executive’s
employment with the Company, including the grant of stock options to Executive;
and

WHEREAS, the Company and Executive desire to enter into this Agreement.

NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

AGREEMENT

1. Grant of Option. This Agreement evidences the grant by the Company, on
December 3, 2007 (the “Initial Grant Date”), to Executive, of an option (the
“Option”) to purchase, in whole or in part, on the terms provided herein, a
total of Two Million (2,000,000) shares of the Company’s common stock (the
“Shares”) at $3.92 per Share (the “Exercise Price”). The Exercise Price is equal
to the closing price of the Company’s common stock on the NASDAQ National Market
on the Initial Grant Date. Unless earlier terminated, this Option shall expire
at 5:00 p.m., Eastern Time, on December 3, 2017 (the “Final Exercise Date”). To
the maximum extent possible, this Option shall be treated as an “incentive stock
option” as such term is defined in Code Section 422.

2. Vesting Schedule.

(a) Subject to Sections 7 and 11 hereof, and except as described in Section 2(b)
hereof, this Option shall vest, so long as Executive is an employee of the
Company, over four (4) years as follows: (i) the first Two Hundred Fifty
Thousand Shares (250,000) shall vest on the six (6) month anniversary of the
Initial Grant Date and (ii) forty one thousand six hundred sixty-seven
(41,667) Shares shall vest on each monthly anniversary thereafter in forty-two
(42) equal installments, after which time this Option shall be vested as to one
hundred percent (100%) of the Shares.

(b) The right of exercise shall be cumulative so that to the extent this Option
is not exercised in any period to the maximum extent permissible it shall
continue to be exercisable, in whole or in part, with respect to all Shares for
which it is vested until the earlier of the Final Exercise Date and the
termination of this Option under Section 5 hereof.

 

1



--------------------------------------------------------------------------------

3. Exercise of Option.

(a) Method of Exercise. This Option is exercisable before its expiration or
termination by delivery of an exercise notice, in the form attached as Exhibit A
(the “Exercise Notice”), which shall state the election to exercise this Option,
the number of Shares in respect of which this Option is being exercised (the
“Exercised Shares”), and such other representations and agreements as may be
required by the Company. The Exercise Notice shall be completed by the Optionee
and delivered to the Secretary of the Company. The Exercise Notice shall be
accompanied by payment of the aggregate Exercise Price as to all Exercised
Shares. This Option shall be deemed to be exercised upon receipt by the Company
of such fully executed Exercise Notice accompanied by such aggregate Exercise
Price.

(b) Compliance with Applicable Laws. No Shares shall be issued pursuant to the
exercise of this Option unless such issuance and exercise complies with
Applicable Laws. Assuming such compliance, for income tax purposes the Exercised
Shares shall be considered transferred to the Optionee on the date the Option is
exercised with respect to such Exercised Shares.

4. Method of Payment. Payment of the aggregate Exercise Price shall be by any of
the following, or a combination thereof, at the election of the Optionee:

(a) cash;

(b) check;

(c) other shares of common stock which (i) in the case of shares acquired upon
exercise of an Option, have been owned by the Optionee for more than six
(6) months on the date of surrender, and (ii) have a Fair Market Value on the
date of surrender equal to the aggregate exercise price of the shares as to
which said Option shall be exercised;

(d) consideration received by the Company from a licensed broker under a
cashless exercise program implemented by the Company to facilitate “same day”
exercises and sales of Options; or

(e) any combination of the foregoing methods of payment.

5. Termination of Option. This Option shall terminate upon the first to occur of
the following events:

(a) The expiration of three months from the date of the Executive’s Termination
of Employment for a reason, other than for “Cause,” as such term is defined in
the Employment Agreement, or the Executive’s death, Disability or Retirement, or

(b) The Final Exercise Date, in the case of Executive’s Retirement, or

(c) The expiration of twelve months from the date of the Executive’s Termination
of Employment by reason of Disability, or

(d) The expiration of twelve months from the date of the Executive’s death, if
such death occurs while the Executive is in the employ or service of the Company
or an Affiliate, or

(e) Immediately upon Executive’s Termination of Employment for “Cause,” as such
term is defined in the Employment Agreement.

 

2



--------------------------------------------------------------------------------

6. Non-Transferability of Option and Shares. This Option may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will, the laws of descent and distribution. All Options granted pursuant
to this Agreement shall be exercisable during Executive’s lifetime only by
Executive.

7. Board of Directors Discretion. The Board of Directors, in its sole and
absolute discretion, may extend the maximum term of this Option or accelerate
the vesting of this Option, subject to restrictions of Applicable Law. The Board
of Directors may impose such restrictions on any Shares acquired pursuant to the
exercise of this Option, as it may deem advisable, including, but not limited
to, restrictions related to Federal securities laws, the requirements of any
national securities exchange or system upon which such Shares are then listed
and/or traded, and/or any blue sky or state securities laws.

8. Beneficiary Designation. Executive may name a beneficiary or beneficiaries to
whom any unpaid vested Option shall be paid in event of Executive’s death. Each
such designation shall revoke all prior designations by Executive and shall be
effective only if given in a form and manner acceptable to the Board of
Directors. In the absence of any such designation, benefits remaining unpaid at
Executive’s death shall be paid to Executive’s estate and, subject to the
limitations set forth in this Agreement; any unexercised vested Option may be
exercised by Executive’s estate.

9. No Employment Rights. Nothing in this Agreement shall interfere with or limit
in any way the right of the Company to terminate Executive’s employment or
service at any time, with or without cause.

10. Tax Withholding Requirements. Prior to the delivery of any Shares or cash
pursuant to this Option, the Company shall deduct or withhold, or require
Optionee to remit to the Company, an amount sufficient to satisfy Federal,
state, and local taxes required to be withheld with respect to this Option. The
Board of Directors, in its sole and absolute discretion and pursuant to such
procedures as it may specify from time to time, may permit Optionee to satisfy
the minimum statutory tax withholding obligation, in whole or in part, by
delivering to the Company shares of Company common stock already owned for more
than six (6) months having a value equal to the amount required to be withheld.
The value of the shares of Company common stock to be delivered will be based on
their Fair Market Value on the date of delivery.

11. Dissolution, Merger or Asset Sale.

(a) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Board of Directors shall notify Optionee as soon
as practicable prior to the effective date of such proposed transaction. The
Board of Directors in its discretion may provide for Optionee to have the right
to exercise this Option until ten (10) days prior to such transaction as to all
of the Shares covered thereby. In addition, the Board of Directors may provide
that any Company repurchase option applicable to any Shares purchased upon
exercise of an Option shall lapse as to all such Shares, provided the proposed
dissolution or liquidation takes place at the time and in the manner
contemplated. To the extent it has not been previously exercised, an Option will
terminate immediately prior to the consummation of such proposed action.

 

3



--------------------------------------------------------------------------------

(b) Merger or Asset Sale. In the event of a merger of the Company with or into
another corporation, or the sale of substantially all of the assets of the
Company, each outstanding Option shall be assumed or an equivalent option or
right substituted by the successor corporation or a parent or Subsidiary of the
successor corporation. In the event that the successor corporation refuses to
assume or substitute for this Option, the Optionee shall fully vest in and have
the right to exercise this Option as to all of the Shares as to which it would
not otherwise be vested or exercisable. If an Option becomes fully vested and
exercisable in lieu of assumption or substitution in the event of a merger or
sale of assets, the Board of Directors shall notify the Optionee in writing or
electronically that the Option shall be fully vested and exercisable for a
period of fifteen (15) days from the date of such notice, and this Option shall
terminate upon the expiration of such period. For the purposes of this
paragraph, this Option shall be considered assumed if, following the merger or
sale of assets, the option or right confers the right to purchase or receive,
for each Share subject to this Option immediately prior to the merger or sale of
assets, the consideration (whether stock, cash, or other securities or property)
received in the merger or sale of assets by holders of Shares for each Share
held on the effective date of the transaction (and if holders were offered a
choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding Shares); provided, however, that if such
consideration received in the merger or sale of assets is not solely common
stock of the successor corporation or its parent, the Board of Directors may,
with the consent of the successor corporation, provide for the consideration to
be received upon the exercise of the Option, for each Share subject to this
Option, to be solely common stock of the successor corporation or its parent
equal in fair market value to the per share consideration received by holders of
Shares in the merger or sale of assets.

(c) Change in Control. In the event of a Change of Control (as defined below),
except as otherwise determined by the Board, Optionee shall fully vest in and
have the right to exercise this Option as to all of the Shares, including Shares
as to which he would not otherwise be vested or exercisable. If this Option
becomes fully vested and exercisable as the result of a Change of Control, the
Board of Directors shall notify Optionee in writing or electronically prior to
the Change of Control that this Option shall be fully vested and exercisable for
a period of fifteen (15) days from the date of such notice, and this Option
shall terminate upon the expiration of such period. A “Change of Control” means
the happening of any of the following events:

(i) When any “person,” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than the Company, a Subsidiary or a Company employee benefit
plan, including any trustee of such plan acting as trustee) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing fifty percent (50%) or
more of the combined voting power of the Company’s then outstanding securities
entitled to vote generally in the election of directors; or

(ii) The stockholders of the Company approve a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation, or the stockholders of the Company approve an agreement for
the sale or disposition by the Company of all or substantially all the Company’s
assets; or

 

4



--------------------------------------------------------------------------------

(iii) A change in the composition of the Board of Directors of the Company, as a
result of which less than a majority of the directors are Incumbent Directors.
“Incumbent Directors” shall mean directors who either (A) are directors of the
Company as of the date of this Agreement, or (B) are elected, or nominated for
election, to the Board of Directors of the Company with the affirmative votes of
at least a majority of the Incumbent Directors at the time of such election or
nomination (but shall not include an individual whose election or nomination is
in connection with an actual or threatened proxy contest relating to the
election of directors to the Company).

12. Representations and Conditions Upon Issuance of Shares.

(a) Accredited Investor Status. Executive is an “accredited investor” within the
meaning of Rule 501(a) of Regulation D promulgated by the SEC under the
Securities Act, has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of Executive’s
prospective investment in the Company through exercise of all or a part of this
Option hereunder; and has the ability to bear the economic risks of Executive’s
prospective investment, including a complete loss of the investment.

(b) Legal Compliance. Shares shall not be issued pursuant to the exercise of
this Option unless the exercise of such Option and the issuance and delivery of
Shares shall comply with Applicable Laws and shall be further subject to the
approval of counsel for the Company with respect to such compliance.

(c) Securities Law Compliance. Executive is a Section 16 Person, and
transactions under this Agreement are intended to comply with all applicable
conditions of Rule 16b-3. To the extent any provision of this Agreement or
action by the Board of Directors fails to so comply, it shall be deemed null and
void, to the extent permitted by law and deemed advisable by the Board of
Directors.

(d) Investment Representations. As a condition to the exercise of this Option,
the Company may require Optionee to represent and warrant at the time of any
such exercise that the Shares are being purchased only for investment and
without any present intention to sell or distribute such Shares if, in the
opinion of counsel for the Company, such a representation is required.

(e) Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.

13. Certain Definitions. The following words and phrases shall have the
following meanings unless a different meaning is plainly required by the
context:

“Affiliate” means any corporation or any other entity (including, but not
limited to, partnerships and joint ventures) controlling, controlled by, or
under common control with the Company.

“Applicable Laws” means the requirements relating to the administration of
equity plans under U. S. state corporate laws, U.S. Federal and state securities
laws, the Code, any stock exchange or quotation system on which the Shares are
is listed or quoted and the applicable laws of any foreign country or
jurisdiction where this Options is granted.

 

5



--------------------------------------------------------------------------------

“Board” or “Board of Directors” means the Board of Directors of the Company.

“Change in Control” is defined in Section 11(c) hereof.

“Code” means the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code or regulation thereunder shall include such section
or regulation, any valid regulation promulgated under such section, and any
comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.

“Director” means any individual who is a member of the Board of Directors of the
Company.

“Disability” means a permanent and total disability within the meaning of Code
Section 22(e)(3).

“Effective Date” means December 3, 2007.

“Employment Agreement” means the Employment Agreement by Executive and the
Company dated as of June 11, 2008, as amended or restated from time to time.

“Exchange Act” means the Securities Exchange Act of 1934, as amended. Reference
to a specific section of the Exchange Act or regulation thereunder shall include
such section or regulation, any valid regulation promulgated under such section,
and any comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.

“Fair Market Value” means as of any date, the value of a Share determined as
follows:

(a) If the Shares are listed on any established stock exchange or a national
market system, including without limitation the Nasdaq National Market or The
Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market Value shall
be the closing sales price for such Share (or the closing bid, if no sales were
reported) as quoted on such exchange or system on the day of, or the last market
trading day prior to, the day of determination, as reported in The Wall Street
Journal or such other source as the Board of Directors deems reliable;

(b) If the Company’s common stock is regularly quoted by a recognized securities
dealer but selling prices are not reported, the Fair Market Value of the Share
shall be the mean between the high bid and low asked prices for the Company’s
common stock on the day of, or the last market trading day prior to, the day of
determination, as reported in The Wall Street Journal or such other source as
the Board of Directors deems reliable; or

(c) In the absence of an established market for the Company’s common stock, the
Fair Market Value shall be determined in good faith by the Board of Directors.

“Optionee” means Executive or any other person authorized to exercise the Option
pursuant to this Agreement.

“Retirement” means, in the case of Executive, a Termination of Employment by
reason of the Executive’s retirement at or after age 62.

 

6



--------------------------------------------------------------------------------

“Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act, and any future
regulation amending, supplementing or superseding such regulation.

“Section 16 Person” means a person who, with respect to the Shares, is subject
to Section 16 of the Exchange Act.

“Subsidiary” means any “subsidiary corporation” (other than the Company) as
defined in Code Section 424(f).

“Termination of Employment” means a cessation of the employee-employer or
director or other service arrangement relationship between Executive and the
Company or an Affiliate for any reason, including, but not by way of limitation,
a termination by resignation, discharge, death, Disability, Retirement, or the
disaffiliation of an Affiliate, but excluding any such termination where there
is a simultaneous reemployment or re-engagement by the Company or an Affiliate.

14. Legal Construction

(a) Severability. In the event any provision of this Agreement shall be held
illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining parts of this Agreement, and this Agreement shall be
construed and enforced as if the illegal or invalid provision had not been
included.

(b) Entire Agreement. This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Executive with
respect to the subject matter hereof, and may not be modified adversely to
Executive’s interest except by means of a writing signed by the Company and
Executive.

(c) Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of California, without regard to principles of
conflicts of law.

(d) Captions. Captions are provided herein for convenience only, and shall not
serve as a basis for interpretation or construction of this Agreement.

 

7



--------------------------------------------------------------------------------

EXECUTIVE    

ARROWHEAD RESEARCH

CORPORATION

/s/ Christopher Anzalone     /s/ Paul C. McDonnel Dr. Christopher Anzalone    
By:   Paul C. McDonnel     Title:    Chief Financial Officer           Address:
    201 S. Lake Avenue, Suite 703     Pasadena, California 91101

 

8



--------------------------------------------------------------------------------

EXHIBIT A

ARROWHEAD RESEARCH CORPORATION

EXERCISE NOTICE

Arrowhead Research Corporation

201 S. Lake Avenue, Suite 703

Pasadena, California 91101

Attention: Secretary

1. Exercise of Option. Effective as of today,             ,                  the
undersigned (“Purchaser”) hereby elects to purchase              shares (the
“Shares”) of the Common Stock of Arrowhead Research Corporation (the “Company”)
under and pursuant to the Stock Option Agreement dated                     
            ,              (the “Option Agreement”). The purchase price for the
Shares shall be $            , as required by the Option Agreement.

2. Delivery of Payment. Purchaser herewith delivers to the Company the full
purchase price for the Shares.

3. Representations of Purchaser. Purchaser acknowledges that Purchaser has
received, read and understood the Option Agreement and agrees to abide by and be
bound by their terms and conditions.

4. Rights as Shareholder. Until the issuance (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company) of the Shares, no right to vote or receive dividends or any other
rights as a shareholder shall exist with respect to the Optioned Stock,
notwithstanding the exercise of the Option. The Shares so acquired shall be
issued to the Purchaser as soon as practicable after exercise of the Option.

5. Tax Consultation. Purchaser understands that Purchaser may suffer adverse tax
consequences as a result of Purchaser’s purchase or disposition of the Shares.
Purchaser represents that Purchaser has consulted with any tax consultants
Purchaser deems advisable in connection with the purchase or disposition of the
Shares and that Purchaser is not relying, on the Company for any tax advice.

6. Entire Agreement: Governing Law. This Option Agreement constitutes the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company and
Purchaser with respect to the subject matter hereof, and may not be modified
adversely to the Purchaser’s interest except by means of a writing signed by the
Company and Purchaser. This letter is governed by the internal substantive laws,
but not the choice of law rules, of California.

 

Exhibit A



--------------------------------------------------------------------------------

Submitted by:     Accepted by:     PURCHASER     ARROWHEAD RESEARCH    
CORPORATION         Signature     By:         Title:      Date Received     Date
Received         Address:     Address:       201 S. Lake Avenue, Suite 703      
Pasadena, California 91101      

 

Exhibit A